 


109 HRES 867 EH: Honoring the life and accomplishments of James Cameron.
U.S. House of Representatives
2006-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 867 
In the House of Representatives, U. S.,

June 20, 2006
 
RESOLUTION 
Honoring the life and accomplishments of James Cameron. 
 
 
Whereas James Cameron founded America’s Black Holocaust Museum (the Museum) in Milwaukee, Wisconsin, the only memorial in the United States to victims of lynching and racial violence; 
Whereas Mr. Cameron was the last living survivor of a lynching until his death on June 11, 2006, at age 92; 
Whereas a Senate resolution recognized Mr. Cameron as the Nation’s oldest living lynching victim in June 2005 and formally apologized for its failure to outlaw lynching, which killed more than 4,700 people from 1882 to 1968, three-fourths of whom were black; 
Whereas seven United States Presidents called for lynching to be outlawed, and the House of Representatives passed bans three times in the early twentieth century, only to have the Senate filibuster each of them, one filibuster lasting six weeks; 
Whereas in Marion, Indiana in 1930, when he was 16 years old, Mr. Cameron and two friends, Abe Smith (age 19) and Tommy Shipp (age 18), were falsely accused of killing a Caucasian man and raping his girlfriend; 
Whereas after the arrest of the three men, a mob broke into the jail where they were being held and tried to lynch them; 
Whereas the mob lynched Mr. Smith and Mr. Shipp but spared Mr. Cameron’s life; 
Whereas Mr. Cameron was beaten into signing a false confession, convicted in 1931, and paroled in 1935; 
Whereas the governor of Indiana pardoned Mr. Cameron in 1993 and apologized to him; 
Whereas Mr. Cameron promoted civil and social justice issues and founded three NAACP chapters in Indiana during the 1940s; 
Whereas James Cameron served as the Indiana State Director of Civil Liberties from 1942 to 1950, and he investigated over 25 cases involving civil rights violations; 
Whereas Mr. Cameron relocated to Wisconsin after receiving many death threats, but he continued civil rights work and played a role in protests to end segregated housing in Milwaukee; 
Whereas in 1983, Mr. Cameron published A Time of Terror, his autobiographical account of the events surrounding his arrest in 1930; 
Whereas Mr. Cameron founded America's Black Holocaust Museum in 1988 in order to preserve the history of lynching in the United States and to recognize the struggle of African-American people for equality; 
Whereas the Museum contains the Nation’s foremost collection of lynching images, both photographs and postcards, documenting the heinous practice of lynching in the United States; 
Whereas the Museum performs a critical role by exposing this painful, dark, and ugly practice in the Nation’s history, so that knowledge can be used to promote understanding and to counter racism, fear, and violence; 
Whereas the Museum also documents the history of the African-American experience from slavery to the civil rights movement to the present day; and 
Whereas the Museum exists to educate the public about injustices suffered by people of African-American heritage, and to provide visitors with an opportunity to rethink assumptions about race and racism: Now, therefore, be it 
 
That the House of Representatives honors and celebrates the life and accomplishments of James Cameron and expresses condolences at his passing. 
 
Karen L. HaasClerk.
